DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 3-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima (# US 2005/0179725).
Matsushima discloses: 
1. A recording method for using a line-type recording apparatus (see figure: 1-7) to scan a recording medium with a plurality of line heads once for recording, the line heads having a width greater than or equal to a recording width of the recording medium (element: 31-40, figure: 4), the method comprising: a treatment liquid deposition step of depositing a treatment liquid (element: 40, figure: 4) containing a coagulant on the recording medium; and an ink deposition step of ejecting a coloring ink composition from the line heads to deposit the coloring ink composition on the recording medium (element: 31-39, figure: 4), wherein in the ink deposition step an identical coloring ink composition is ejected from a first line head placed on an upstream side in a transport direction perpendicular to a width direction of the recording medium and from a second line head placed on a downstream side in the transport direction (C,K,M,Y,W and LC, LM, LY; CK; [0057]; [0115]; figure: 1-7).
2. The recording method according to claim 1, wherein in the ink deposition step a coloring ink composition different from the identical coloring ink composition ejected from the first line head and the second line head is ejected from a third line head placed between the first line head and the second line head (element: 31-40, figure: 4; CKMY).

Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (# JP 2005-262553A).
Hoshino discloses: 
1. A recording method for using a line-type recording apparatus (see figure: 1-7) to scan a recording medium with a plurality of line heads once for recording, the line heads having a width greater than or equal to a recording width of the recording medium (element: 16-19, figure: 7), the method comprising: a treatment liquid deposition step of depositing a treatment liquid (element: 18, figure: 7) containing a coagulant on the recording medium; and an ink deposition step of ejecting a coloring ink composition from the line heads to deposit the coloring ink composition on the recording medium (element: 16, 17, figure: 7), wherein in the ink deposition step an identical coloring ink composition is ejected from a first line head placed on an upstream side in a transport direction perpendicular to a width direction of the recording medium and from a second line head placed on a downstream side in the transport direction (C,K,M,Y and LC, LM, LY; [0047]; figure: 1-7).
2. The recording method according to claim 1, wherein in the ink deposition step a coloring ink composition different from the identical coloring ink composition ejected from the first line head and the second line head is ejected from a third line head placed between the first line head and the second line head (element: 16-18, figure: 7; CKMY).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Arai (# US 2004/0189772) discloses an image recording device has: a first recording head which discharges a first ink for a first image forming process; a second recording head which discharges a second ink for a second image forming process; a curing section which cures an ink on a recording medium; and a controller which controls the curing section to cure the first ink on the recording medium, and controls the second recording head to start discharging the second ink after a conversion of the first ink on the recording medium becomes not less than 30% (see Abstract).
(2) Usuda et al. (# US 2011/0109673) discloses the printing device including: a first setting unit configured to set printing mode of a main image and to set either front-surface printing mode for printing a background image on the medium and then printing the main image on the background image or rear-surface printing mode for printing the main image on the medium and then printing the background image on the main image; and a second setting unit configured to set a printing mode of an additional image printed in association with the printing of the main image and to set either front-surface printing mode for printing a background image for the additional image on the medium and then printing the additional image on the background image for the additional image or rear-surface printing mode for printing the additional image on the medium and then printing the background image for the additional image on the additional image (see Abstract).
(3) Katagami et al. (# US 2016/0129702) discloses a printing method uses a reaction liquid containing an aggregating agent capable of causing the aggregation of a color material. This printing method includes: applying a first reaction liquid to a recording medium; applying a background color ink that contains a color material for a background color to a region of the recording medium which is coated with the first reaction liquid; drying the recording medium coated with the background color ink by heating the recording medium; applying a second reaction liquid to a region of the dried recording medium which is coated with the background color ink; and applying an image forming ink that contains a color material having a color different from that of the background color ink to a region of the recording medium which is coated with the second reaction liquid (see Abstract).
(4) Yoshida et al. (# US 2011/0221805) discloses a printing device for carrying out printing on a translucent printing medium includes: a print head having a first applying portion for applying a first color material onto the printing medium, a second applying portion for applying a second color material, and a third applying portion for applying an opaque specialty ink; a conveying portion for conveying the printing medium relative to the print head; and a printing control portion configured to execute printing according to a printing mode in which a first color-producing layer of the first color material is formed on the conveying printing medium using the first applying portion, an opaque light-blocking layer of the specialty ink is formed using the third applying portion, and a second color-producing layer of the second color material is formed over the light-blocking layer using the second applying portion after the light-blocking layer is formed (see Abstract).
(5) Suzuki et al. (# US 2003/0142168) discloses an inkjet printer having, a white color head to jet a white color ink; a plurality of process color heads to jet respective process color inks; and a controller to control operations of the white color head and the plurality of process color heads, wherein the controller selectively conducts a control of a top face printing where at least one of the plurality of the process color heads jets the respective process color ink after the white color head jets the white color ink, or a control of a bottom face printing where the white color head jets the white color ink after at least one of the plurality of the process color heads jets the respective process color ink (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853